DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “offered buyer rules… requested buyer rules… offered seller rules… [and] requested seller rules,” are not introduced in the specification and it is unclear to what features or elements these recitations refer.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-26 and 29-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 23-26, 30-33, and 37-40, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  Those governing the provenance of the “offered buyer rules… requested buyer rules… offered seller rules… [and] requested seller rules.”  The claims for instance introduce “buyer parameters that define at least one performance parameter required by the buyer party for routing payment card transactions messages for said buyer party,” but then recite that “buyer parameters include one or more offered buyer rules and one or more requested buyer rules.”  The claims also recite “identifying … seller parties for which (i) one or more offered seller rules match one or more requested seller rules and (ii) the one or more offered buyer rules match the one or more requested buyer rules,” and that “buyer parameters include one or more of: … the one or more offered seller rules, the one or more offered buyer rules, the one or more requested seller rules, and the one or more requested buyer rules.”  Applicant appears to be taking significant liberties, relying on implication and assumed structural cooperative relationships rather than defining those relationships clearly in the claims.  Should it be assumed that rules offered and requested by buyers be matched with rules requested and offered by sellers?  By what structural cooperative relationships does that process proceed in the context of a claimed invention?  The claims as currently recited rely entirely on theoretical business relationships between buyers and sellers and the terms offered and requested by each, without stating how a claimed invention implements those concepts in a structurally relevant way.
Claims 29 and 36 recite the limitation "the memory" in line 22 (paragraph 7), and line 17 (paragraph 5), respectively.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 22-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter) (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (step 2B).  Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 189 L. Ed. 2d 296, 2014 U.S. LEXIS 4303, 110 U.S.P.Q.2D (BNA) 1976, 82 U.S.L.W. 4508, 24 Fla. L. Weekly Fed. S 870, 2014 WL 2765283 (U.S. 2014); MPEP 2106.
Step 1:
In the instant case claims 22-28 are directed to a process, claims 29-35 are directed to a machine, and claims 36-41 are directed to a manufacture.  All claims are therefore within statutory categories.  See MPEP 2106.03, Eligibility Step 1.
Step 2A, Prong 1:
 These claims also recite, inter alia,
“receiving… one or more message routing offers from a plurality of seller parties, wherein each message routing offer (i) represents an offer to process payment card transactions messages by one of the seller parties and (ii) includes one or more offer parameters that define at least one operational parameter that the associated seller party agrees to provide when routing said payment card transactions messages; receiving a message routing request from a buyer party that includes one or more buyer parameters that define at least one performance parameter required by the buyer party for routing payment card transactions messages for said buyer party; identifying a first seller party from the plurality of seller parties having a message routing offer that includes operational parameters that at least meet or exceed the at least one performance parameters of the buyer party; establishing … a first message route for transporting payment card transaction messages between the buyer party and the first seller party by storing … the established first message route and a time period for maintaining the first message route; receiving a payment card transaction message from the buyer party; performing a lookup … to identify the first message route for transporting the payment card transaction message; confirming that the received payment card transaction message was received within the time period; and causing the payment card transaction message to be transmitted to the first seller party via the first message route.” Claim 22.

A careful analysis of the above limitations, each on its own and all together when they are combined, results in the conclusion that each on its own recites an abstract idea and in combination they altogether only recite a more detailed abstract idea.  At least one recited abstract idea falls within the grouping of abstract ideas described as certain methods of organizing human activity, for example fundamental economic principles or practices, commercial interactions (including agreements in the form of contracts, marketing or sales activities or behaviors, and business relations).  See MPEP 2106.04(a); 2019 Revised Patent Subject Matter Eligibility Guidance, Federal Register (84 FR 50), January 7, 2019 (2019 PEG); Step 2A1.  The claims must therefore be analyzed under the second prong of the 2019 PEG, step 2A (MPEP 2106.04(d)).
Step 2A, Prong 2:
In order to address prong 2 (MPEP 2106.04(d); 2019 PEG, Step2A2) we must identify whether there are any additional elements beyond the abstract ideas and determine whether those additional elements (if there are any) integrate the abstract idea into a practical application.  MPEP 2106.04(d); 2019 PEG, Step2A2, 84 FR 50.  The additional elements in the present claims are a computing system including a processor and a memory, in claims 22-35, and a non-transitory computer readable medium including computer executable instructions and a memory in claims 36-41.  These additional elements have been considered individually, in combination, and altogether as a whole together with the functions they perform, e.g., the at least one processor, aided tangentially by storing information to and drawing information from the memory, of claims 22-35 is all alone broadly and generally recited as performing all steps in terms of the intended results of recited steps in forming a business arrangement.  Claims 36-41 do not include even a device or processor, simply reciting the noted steps as being included in a non-transitory computer readable medium.  All claims are bounded only by mere field of use limitations. These additional elements do not integrate the judicial exception into a practical application because the claims lack any showing indicating to what the abstract elements are practically applied.  The substantive process is recited only by descriptions of abstract business agreement formation steps without indicating any particular functional acts performed by any device or structural element to perform the steps or otherwise obtain the intended results.  The additional elements do not improve the functioning of any computer or other technology or technical field, they do not apply the judicial exception with or by use of a particular machine, they do not transform or reduce a particular article to a different state or thing, and they fail to apply or use the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  See MPEP 2106.05.
	The disclosure does not describe any improvements to the functioning of a computer or to any other technology or technical field.  This improvement would further need to be identifiable as the subject matter appearing in the claims. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies technical improvements realized by the claim over the prior art. The disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  MPEP 2106.05(a).
In this case the determination here required additional consideration due to the recitation in the claims of one or more parameters characterized as “rules.”  The mere recitation of following rules is among the definitive examples of abstract idea (managing personal behavior or relationships or interactions between people (including following rules or instructions), MPEP 2106.04(a)), yet implementing a complex set of rules that enable a computer to perform animation that could previously only be performed by humans in a way that could not be automated was held by the CAFC to be a technical improvement to the computer itself. McRO, Inc. v. Bandai Namco Games America, Inc. 837 F.3d 1299, 1314, 120 USPQ2d 1091, 1102 (Fed. Cir. 2016) (the claim’s construction incorporated rules of a particular type that improved an existing technological process).
With regard to the presently claimed subject matter the issue is determined based on consideration of whether the rules claimed and described in the specification enable a computer to create an entirely new augmentation that could previously only be performed by humans in a way that could not be automated.  In making this determination the examiner engaged in an in depth consideration of the disclosure.  It was found that although “rules” are claimed and mentioned in the description, the rules described are not rules instructing performance of computer functions but instead are terms of an agreement defined by the parties to a business agreement.  They do not define performance of the claimed method.  The conclusion based on an overall review and interpretation of the claims in view of the specification is that the rules that are relevant to the claimed limitations are described only as predefined lists of conditions that when matched merely result in the matching of buyers and sellers in a business agreement.  These are not in fact “rules” as that term is defined by the court in McRO.  Supra.  Calling terms of a business transactional relationship “rules” does not change the nature of the claimed subject matter.  As a result the claims appear to be a drafting effort designed to monopolize the exception. MPEP 2106.05(e),(h).
Claim limitations can integrate a judicial exception into a practical application by implementing the judicial exception with or using it in conjunction with a particular machine or manufacture that is integral to the claim.  A general purpose computer that applies a judicial exception by use of generic computer functions does not qualify as a particular machine.  Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014); MPEP 2106.05(b),(f).  There are no particular machines or manufactures identified in the present claims.  Any claimed elements that are not abstract are identified broadly and generally as applying the method, and the method itself is described only by way of the abstract steps in the formation of a business relationship, without reference to any particular functional acts or specific functions performed by any particularly identified machines, and without reference to its use in conjunction with any particular item of manufacture.
The claims do not effect the transformation or reduction of a particular article to a different state or thing.  Changing to a different state or thing means more than simply using an article or changing the location of an article.  A new or different function or use can be evidence that an article has been transformed.  Purely mental processes in which data, thoughts, impressions, or human based actions are "changed" are not considered a transformation.  MPEP 2106.05(c).
The claims do not apply or use the judicial exception in any other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  As a result the claim as a whole appears to be a drafting effort designed to monopolize the exception. MPEP 2106.05(e),(h).
The additional elements have therefore not been found to integrate the abstract idea into a practical application.
Step 2B:
Although the additional elements have not been found to integrate the abstract idea into a practical application the claims could still be eligible if they recite additional elements that amount to an inventive concept (“significantly more” than the judicial exception).  MPEP 2106.05; 2019 PEG, step 2B.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the sparse additional elements of the claim are mere props supporting instructions to implement an abstract idea or other exception on a computer. MPEP 2106.05(f).  The claims invoke computers or other machinery merely as tools to perform an abstract process.  Simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more.  Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 2015 U.S. App. LEXIS 9721, 115 U.S.P.Q.2D (BNA) 1090 (Fed. Cir. 2015) (“relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.”); MPEP 2106.05(f)(2). The elements are recited at a high level of generality, merely implement abstract ideas using generic computers, and fail to present a technical solution to a technical problem created by the use of the surrounding technology.  Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself.  See Ret. Capital Access Mgmt. Co. v. U.S. Bancorp, 611 Fed. Appx. 1007, 2015 U.S. App. LEXIS 14351 (Fed. Cir. 2015) (“It may be very clever; it may be very useful in a commercial context, but they are still abstract ideas,” said Circuit Judge Alan Lourie.).  MPEP 2106.05(h).
No technical problem is indicated and the claims are not directed to a technical solution to such a problem.  The method claimed is a series of steps taken to practice an entrepreneurial activity. This conclusion is supported by applicant's disclosure, which elaborates upon the performance of the presently claimed method at length by describing the certain methods of organizing human activity such as fundamental economic principles or practices, commercial interactions, agreements, business relations, etc., in great detail while only incidentally or tangentially explaining the preexisting (prior art) computer equipment, without identifying any technical problem that arises within said equipment and without offering a technical solution to any such problem.  It ultimately only describes the abstract idea while indicating the intention to “apply it.”  The claimed subject matter merely takes advantage of an opportunity created by computers to use them as a tool for implementing a business plan, rather than solving a problem created by the computers.  An equivalent business plan could be implemented without a computer (though it might be more cumbersome), and in any case merely confining the abstract idea to a particular field is insufficient to render it eligible subject matter.  The claimed invention is patent ineligible because the innovative aspect (if there is one) is an entrepreneurial rather than a technological one.  Bilski v. Kappos, 130 S. Ct. 3218, 3245; 177 L. Ed. 2d 792, 822; 2010 U.S. LEXIS 5521, 73; 95 U.S.P.Q.20 (BNA) 1001 (2010) (citing Merges, Property Rights for Business Concepts and Patent System Reform, 14 Berkeley Tech. L. J. 577, 585 (1999)); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. Nov. 14, 2014) (“A rule holding that claims are impermissibly abstract if they are directed to an entrepreneurial objective, such as methods for increasing revenue, minimizing economic risk, or structuring commercial transactions, rather than a technological one, would comport with the guidance provided in both Alice and Bilski.” Mayer, J, concurring).
Finally, dependent claims 23-28, 30-35, and 37-41, do not add "significantly more" to establish eligibility because they merely recite additional abstract ideas that further describe the data gathering, calculations, and identification of data used in implementing the abstract idea.  A more detailed abstract idea is still abstract.  PricePlay.com, Inc. v. AOL Adver., Inc., 627 Fed. Appx. 925, 2016 U.S. App. LEXIS 611, 2016 WL 80002 (Fed. Cir. Jan. 7, 2016) (in addressing a bundle of abstract ideas stacked together during oral argument, U.S. Circuit Judge Kimberly Moore said, "All of these ideas are abstract…. It’s like you want a patent because you combined two abstract ideas and say two is better than one.").
All of the above leads to the conclusion that additional claim elements do not provide meaningful limitations to transform the claimed subject matter into significantly more than an abstract idea.  MPEP 2106.05; 2019 PEG, step 2B.  As a result the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter because they recite an abstract idea without being directed to a practical application, and they do not amount to significantly more than the abstract idea.  MPEP 2106.05; 2019 PEG, supra.
The preceding analysis applies to all statutory categories of invention.  Accordingly, claims 22-41 are rejected as ineligible for patenting under 35 USC 101 based upon the same analysis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 22-23, 27-30, 34-37, and 41, are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by PRASADH (Pub. No. US 2014/0214651 A1).
		PRASADH teaches all of the limitations of claims 22-23, 27-30, 34-37, and 41.  PRASADH for example discloses a method for routing computer messages between parties, the method implemented using a message gateway computing system.  PRASADH also discloses, pertaining to: 
Claim 22. A method for routing computer messages between parties, the method implemented using a message gateway computing system including a processor and a memory (claim 22; see at least figs. 1A, 2-3; ¶0014 “computer processor circuit”), said method comprising:	●	receiving, by the message gateway computing system, one or more message routing offers from a plurality of seller parties, wherein each message routing offer (i) represents an offer to process payment card transactions messages by one of the seller parties and (ii) includes one or more offer parameters that define at least one operational parameter that the associated seller party agrees to provide when routing said payment card transactions messages (claims 22, 29, 36; see at least abstract, ¶0004, ¶0029 “parameters such as maximum transaction limit per day, number of transactions per day, place of usage, value of transactions, merchant category, number of rejections allowed in a day, etc.,” ¶0034 “payment card acquirer offering the least cost for processing the payment transaction from all the payment card acquirers integrated with the provider payment gateway application based on rules defined within this application. Rules describe the operations, path to follow, exceptions and constraints that apply to payment transaction”);	●	 receiving a message routing request from a buyer party that includes one or more buyer parameters that define at least one performance parameter required by the buyer party for routing payment card transactions messages for said buyer party (claims 22, 29, 36; see at least ¶0021 “merchant's ecommerce application 104 requests the provider payment gateway application 105 for authorization,” ¶0028 “payment transaction processing requests received from consumers”);	●	 identifying a first seller party from the plurality of seller parties having a message routing offer that includes operational parameters that at least meet or exceed the at least one performance parameters of the buyer party (claims 22, 29, 36; see at least fig. 6, ¶0028 “the request received by the provider payment gateway 105 is processed by performing validations and verification procedures,” ¶0029 “transaction is sent to the least-cost routing application 122 if the risk score is zero or lower than a threshold defined by the merchant…. determined based on parameters”);	●	 establishing, by the message gateway computing system, a first message route for transporting payment card transaction messages between the buyer party and the first seller party by storing in the memory the established first message route and a time period for maintaining the first message route (claims 22, 29, 36; see at least ¶¶0023-0025, please note the description of various means for storing determined message routes and describing the use of storage and processing devices in implementing the method when read by a person of ordinary skill in the art firmly establishes the storage in memory of the determined message route, examiner further believes the storage of this information is inherent in the process described in the reference; ¶0035 “Payment card acquirer-specific rules are identified from the database 223 and checked at a step 202. A check 203 is made to determine if the incoming transaction is acquirer specific. If the payment transaction is payment card acquirer-specific, the payment transaction is routed to the specified payment card acquirer at step,” ¶0037 “registered payment card acquirers for the merchant are fetched from the database 209…. payment transaction routed to the …acquirer … at the time the determination is made)” ¶0041 “acquirers provides a settlement file to the merchant at a specified time period…. retrieving data from Transaction table which contains payment transactions processing during that particular day”);	●	 receiving a payment card transaction message from the buyer party (claims 22, 29, 36; see at least ¶0002 “payment gateway connects a merchant with a payment processor for facilitating the transfer of information between a payment portal … and the payment processor or payment card acquiring institution”);	●	 performing a lookup with the memory to identify the first message route for transporting the payment card transaction message (claims 22, 29, 36; see at least abstract “acquirer list of one or more payment acquirers associated with the merchant and available to the provider payment gateway system is retrieved,” ¶0035 “available payment card acquirers is retrieved for the particular payment transaction,” ¶0040 “retrieves from data store 348 the routing logic for all these 100 transactions for analysis of the rules that determined the … acquirer for each payment transaction”);	●	 confirming that the received payment card transaction message was received within the time period (claims 22, 29, 36; see at least ¶0029 “determined based on parameters such as maximum transaction limit per day, number of transactions per day, … number of rejections allowed in a day, etc,” ¶0037 “payment transaction routed to the least-cost acquirer … at the time the determination is made),” ¶0041 “plurality of payment card acquirers provides a settlement file to the merchant at a specified time period…. retrieving data from Transaction table which contains payment transactions processing during that particular day”); and	●	causing the payment card transaction message to be transmitted to the first seller party via the first message route (claims 22, 29, 36; see at least figs. 5-7, ¶¶0002, 0016 “provider payment gateway application 105 routes the payment transaction to a payment card acquiring device of one or more payment card acquiring institutions (also referred to as the "payment card acquiring institution”).Claim 23. The method of claim 22, wherein the one or more buyer parameters include one or more offered buyer rules and one or more requested buyer rules (claims 23, 30, 37; see at least figs. 6, 9; ¶¶0029, 0034).
Claim 27. The method of claim 22 further comprising:	●	receiving a payment card transaction from the buyer party (claims 27, 34, 41; see at least abstract, figs. 5-9, ¶0002);	●	 identifying the first message route associated with the buyer party (claims 27, 34, 41; see at least abstract, figs. 3-4, 6, 9); and	●	transmitting, via the first message route, the payment card transaction to the first seller party (claims 27, 34, 41; see at least abstract, figs. 3-4, 6-8).Claim 28. The method of claim 22 further comprising:	●	storing an operational metric and a performance metric associated with a payment card transaction, wherein the operational metric includes one or more of system reliability, degree of interoperability, and mean-time-to-restore (MTTR) services, and wherein the performance metric includes one or more of message speed, and number of successfully processed messages (claims 28, 35; see at least ¶0003 “size, nature, volume of the merchant business,” ¶0020 ”actions and operations performed by corresponding one or more hardware processors executing the applications or software applications,” ¶0029.  Please note: see previous comment concerning “one or more of” and optional or alternative limitations.).Claim 29. A message gateway computing system for routing computer messages between two parties, the system comprising:	●	a routing database configured to store message routing data received through an enterprise gateway (claim 29; see at least fig. 5, ¶¶0028, 0035); and	●	a message routing engine (MRE) computing device including at least one processor and coupled to the routing database (claim 29; see at least ¶¶0020, 0023-0024), the MRE computing device configured to:	●	receive one or more message routing offers from a plurality of seller parties, wherein each message routing offer (i) represents an offer to process payment card transactions messages by one of the seller parties and (ii) includes one or more offer parameters that define at least one operational parameter that the associated seller party agrees to provide when routing said payment card transactions messages (claims 22, 29, 36; see at least abstract, ¶0004, ¶0029 “parameters such as maximum transaction limit per day, number of transactions per day, place of usage, value of transactions, merchant category, number of rejections allowed in a day, etc.,” ¶0034 “payment card acquirer offering the least cost for processing the payment transaction from all the payment card acquirers integrated with the provider payment gateway application based on rules defined within this application. Rules describe the operations, path to follow, exceptions and constraints that apply to payment transaction”);	●	 receive a message routing request from a buyer party that includes one or more buyer parameters that define at least one performance parameter required by the buyer party for routing payment card transactions messages for said buyer party (claims 22, 29, 36; see at least ¶0021 “merchant's ecommerce application 104 requests the provider payment gateway application 105 for authorization,” ¶0028 “payment transaction processing requests received from consumers”);	●	 identify a first seller party from the plurality of seller parties having a message routing offer that includes operational parameters that at least meet or exceed the at least one performance parameters of the buyer party (claims 22, 29, 36; see at least fig. 6, ¶0028 “the request received by the provider payment gateway 105 is processed by performing validations and verification procedures,” ¶0029 “transaction is sent to the least-cost routing application 122 if the risk score is zero or lower than a threshold defined by the merchant…. determined based on parameters”);	●	 establish a first message route for transporting payment card transaction messages between the buyer party and the first seller party by storing in the memory the established first message route and a time period for maintaining the first message route (claims 22, 29, 36; see at least ¶¶0023-0025, please note the description of various means for storing determined message routes and describing the use of storage and processing devices in implementing the method when read by a person of ordinary skill in the art firmly establishes the storage in memory of the determined message route, examiner further believes the storage of this information is inherent in the process described in the reference; ¶0035 “Payment card acquirer-specific rules are identified from the database 223 and checked at a step 202. A check 203 is made to determine if the incoming transaction is acquirer specific. If the payment transaction is payment card acquirer-specific, the payment transaction is routed to the specified payment card acquirer at step,” ¶0037 “registered payment card acquirers for the merchant are fetched from the database 209…. payment transaction routed to the …acquirer … at the time the determination is made)” ¶0041 “acquirers provides a settlement file to the merchant at a specified time period…. retrieving data from Transaction table which contains payment transactions processing during that particular day”);	●	 receive a payment card transaction message from the buyer party (claims 22, 29, 36; see at least ¶0002 “payment gateway connects a merchant with a payment processor for facilitating the transfer of information between a payment portal … and the payment processor or payment card acquiring institution”);	●	 perform a lookup with the memory to identify the first message route for transporting the payment card transaction message (claims 22, 29, 36; see at least abstract “acquirer list of one or more payment acquirers associated with the merchant and available to the provider payment gateway system is retrieved,” ¶0035 “available payment card acquirers is retrieved for the particular payment transaction,” ¶0040 “retrieves from data store 348 the routing logic for all these 100 transactions for analysis of the rules that determined the … acquirer for each payment transaction”);	●	 confirm that the received payment card transaction message was received within the time period (claims 22, 29, 36; see at least ¶0029 “determined based on parameters such as maximum transaction limit per day, number of transactions per day, … number of rejections allowed in a day, etc,” ¶0037 “payment transaction routed to the least-cost acquirer … at the time the determination is made),” ¶0041 “plurality of payment card acquirers provides a settlement file to the merchant at a specified time period…. retrieving data from Transaction table which contains payment transactions processing during that particular day”); and	●	cause the payment card transaction message to be transmitted to the first seller party via the first message route (claims 22, 29, 36; see at least figs. 5-7, ¶¶0002, 0016 “provider payment gateway application 105 routes the payment transaction to a payment card acquiring device of one or more payment card acquiring institutions (also referred to as the "payment card acquiring institution”).Claim 30. The message gateway computing system of claim 29, wherein the one or more buyer parameters include one or more offered buyer rules and one or more requested buyer rules (claims 23, 30, 37; see at least figs. 6, 9; ¶¶0029, 0034).Claim 34. The message gateway computing system of claim 30, wherein the MRE computing device is further configured to:	●	receive a payment card transaction from the buyer party (claims 27, 34, 41; see at least abstract, figs. 5-9, ¶0002);	●	 identify the first message route associated with the buyer party (claims 27, 34, 41; see at least abstract, figs. 3-4, 6, 9); and	●	transmit, via the first message route, the payment card transaction to the first seller party (claims 27, 34, 41; see at least abstract, figs. 3-4, 6-8).Claim 35. The message gateway computing system of claim 30, wherein the MRE computing device is further configured to:	●	store an operational metric and a performance metric associated with a payment card transaction, wherein the operational metric includes one or more of system reliability, degree of interoperability, and mean-time-to-restore (MTTR) services, and wherein the performance metric includes one or more of message speed, and number of successfully processed messages (claims 28, 35; see at least ¶0003 “size, nature, volume of the merchant business,” ¶0020 ”actions and operations performed by corresponding one or more hardware processors executing the applications or software applications,” ¶0029.  Please note: see previous comment concerning “one or more of” and optional or alternative limitations.).Claim 36. A non-transitory computer readable medium that includes computer executable instructions for routing computer messages between two parties, wherein when executed by a message routing engine (MRE), the computer executable instructions cause the MRE to:	●	receive one or more message routing offers from a plurality of seller parties, wherein each message routing offer (i) represents an offer to process payment card transactions messages by one of the seller parties and (ii) includes one or more offer parameters that define at least one operational parameter that the associated seller party agrees to provide when routing said payment card transactions messages (claims 22, 29, 36; see at least abstract, ¶0004, ¶0029 “parameters such as maximum transaction limit per day, number of transactions per day, place of usage, value of transactions, merchant category, number of rejections allowed in a day, etc.,” ¶0034 “payment card acquirer offering the least cost for processing the payment transaction from all the payment card acquirers integrated with the provider payment gateway application based on rules defined within this application. Rules describe the operations, path to follow, exceptions and constraints that apply to payment transaction”);	●	 receive a message routing request from a buyer party that includes one or more buyer parameters that define at least one performance parameter required by the buyer party for routing payment card transactions messages for said buyer party (claims 22, 29, 36; see at least ¶0021 “merchant's ecommerce application 104 requests the provider payment gateway application 105 for authorization,” ¶0028 “payment transaction processing requests received from consumers”);	●	 identify a first seller party from the plurality of seller parties having a message routing offer that includes operational parameters that at least meet or exceed the at least one performance parameters of the buyer party (claims 22, 29, 36; see at least fig. 6, ¶0028 “the request received by the provider payment gateway 105 is processed by performing validations and verification procedures,” ¶0029 “transaction is sent to the least-cost routing application 122 if the risk score is zero or lower than a threshold defined by the merchant…. determined based on parameters”);	●	 establish a first message route for transporting payment card transaction messages between the buyer party and the first seller party by storing in the memory the established first message route and a time period for maintaining the first message route (claims 22, 29, 36; see at least ¶¶0023-0025, please note the description of various means for storing determined message routes and describing the use of storage and processing devices in implementing the method when read by a person of ordinary skill in the art firmly establishes the storage in memory of the determined message route, examiner further believes the storage of this information is inherent in the process described in the reference; ¶0035 “Payment card acquirer-specific rules are identified from the database 223 and checked at a step 202. A check 203 is made to determine if the incoming transaction is acquirer specific. If the payment transaction is payment card acquirer-specific, the payment transaction is routed to the specified payment card acquirer at step,” ¶0037 “registered payment card acquirers for the merchant are fetched from the database 209…. payment transaction routed to the …acquirer … at the time the determination is made)” ¶0041 “acquirers provides a settlement file to the merchant at a specified time period…. retrieving data from Transaction table which contains payment transactions processing during that particular day”);	●	 receive a payment card transaction message from the buyer party (claims 22, 29, 36; see at least ¶0002 “payment gateway connects a merchant with a payment processor for facilitating the transfer of information between a payment portal … and the payment processor or payment card acquiring institution”);	●	 perform a lookup with the memory to identify the first message route for transporting the payment card transaction message (claims 22, 29, 36; see at least abstract “acquirer list of one or more payment acquirers associated with the merchant and available to the provider payment gateway system is retrieved,” ¶0035 “available payment card acquirers is retrieved for the particular payment transaction,” ¶0040 “retrieves from data store 348 the routing logic for all these 100 transactions for analysis of the rules that determined the … acquirer for each payment transaction”);	●	 confirm that the received payment card transaction message was received within the time period (claims 22, 29, 36; see at least ¶0029 “determined based on parameters such as maximum transaction limit per day, number of transactions per day, … number of rejections allowed in a day, etc,” ¶0037 “payment transaction routed to the least-cost acquirer … at the time the determination is made),” ¶0041 “plurality of payment card acquirers provides a settlement file to the merchant at a specified time period…. retrieving data from Transaction table which contains payment transactions processing during that particular day”); and	●	cause the payment card transaction message to be transmitted to the first seller party via the first message route (claims 22, 29, 36; see at least figs. 5-7, ¶¶0002, 0016 “provider payment gateway application 105 routes the payment transaction to a payment card acquiring device of one or more payment card acquiring institutions (also referred to as the "payment card acquiring institution”).Claim 37. The non-transitory computer readable medium of claim 36, wherein the one or more buyer parameters include one or more offered buyer rules and one or more requested buyer rules (claims 23, 30, 37; see at least figs. 6, 9; ¶¶0029, 0034).Claim 41. The non-transitory computer readable medium of claim 36, wherein the computer executable instructions further cause the MRE to:	●	receive a payment card transaction from the buyer party (claims 27, 34, 41; see at least abstract, figs. 5-9, ¶0002);	●	 identify the first message route associated with the buyer party (claims 27, 34, 41; see at least abstract, figs. 3-4, 6, 9); and	●	transmit, via the first message route, the payment card transaction to the first seller party (claims 27, 34, 41; see at least abstract, figs. 3-4, 6-8).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 24-26, 31-33, and 38-40, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PRASADH (Pub. No. US 2014/0214651 A1) in view of Dickelman (Pub. No. US 2009/0144170 A1).
		PRASADH teaches all of the above as noted in the rejection under 35 USC 102 and teaches, a) transaction processing messages, b) determining routing paths for transaction processing messages, c) transaction processing service providers, d) matching buyers and sellers of transaction processing services, and e) determining metrics data for user in selecting a routing path, but does not explicitly disclose the same metrics recited in the present claims.  Dickelman also teaches a) transaction processing messages, b) determining routing paths for transaction processing messages, c) transaction processing service providers, d) matching buyers and sellers of transaction processing services, and e) determining metrics data for user in selecting a routing path, and also teaches some of the same metrics recited in the present claims.  Dickelman discloses, regarding
Claim 24. The method of claim 23 further comprising:	●	identifying a subset of the plurality of seller parties for which (i) one or more offered seller rules match one or more requested seller rules and (ii) the one or more offered buyer rules match the one or more requested buyer rules (claims 24, 31, 38; see at least figs. 6, 9; ¶¶0028, 0034, 0035 “Payment card acquirer-specific rules are identified”); and	●	receiving metrics data associated with each of a plurality of message routes corresponding to the identified subset of the plurality of seller parties, the metrics data including at least one of one or more operational metrics and one or more performance metrics (claims 24, 31, 38; see at least fig. 1, ¶¶0004, 0009 “volume of buyers (and/or sellers),” ¶0028).

Claim 25. The method of claim 24 further comprising:	●	identifying, for each of the plurality of message routes using the metrics data, speed, uptime, and interoperability for each of the plurality of message routes (claims 25, 32, 39; see at least ¶¶0029, 0033, 0040);	●	 comparing the identified speed, uptime, and interoperability for each of the plurality of message routes against the identified speed, uptime, and interoperability for others of the plurality of message routes (claims 25, 32, 39; see at least ¶0029 “comparing data from one or more of a buyer-based audit, seller-based audit or an audit based upon a third party operating the central/integrated processor,” ¶¶0052, 0079 “comparison of the seller's available networks, the type of seller (e.g., Internet seller, department store or utility company) and/or the buyer's information (e.g., the buyer's available networks/accounts, credit rating or account balances”); and	●	selecting, based on the comparison, the first message route between the buyer party and the first seller party of the plurality of seller parties on a message processing network, the first message route including at least one of the identified speed, uptime, and interoperability that is superior in comparison to the at least one of the identified speed, uptime, and interoperability for others of the plurality of message routes (claims 25, 32, 39; see at least abstract, figs. 1-4, ¶0037).Claim 26. The method of claim 24, wherein the one or more buyer parameters include one or more of:	●	message processing cost, message processing time, the one or more offered seller rules, the one or more offered buyer rules, the one or more requested seller rules, and the one or more requested buyer rules (claims 26, 33, 40; see at least PRASADH abstract, figs. 6, 9; ¶¶0003, 0029, 0034.  Please note: The phrase "one or more of" precedes the recitation of alternative or optional limitations only one of which is required.  Language claiming elements in the alternative is anticipated by the presence of any single alternative.  Beyond that it does not result in any further limitation because it merely represents contingencies that are not required.  Applicant(s) are reminded that optional or conditional elements do not narrow the claims because they can always be omitted. See e.g. MPEP §2111.04 "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure."; and In re Johnston, 435 F.3d 1381,77 USPQ2d 1788, 1790 (Fed. Cir. 2006) ("As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted.").).

Claim 31. The message gateway computing system of claim 30, wherein the MRE computing device is further configured to:	●	identify a subset of the plurality of seller parties for which (i) one or more offered seller rules match one or more requested seller rules and (ii) the one or more offered buyer rules match the one or more requested buyer rules (claims 24, 31, 38; see at least PRASADH figs. 6, 9; ¶¶0028, 0034, 0035 “Payment card acquirer-specific rules are identified”); and	●	receive metrics data associated with each of a plurality of message routes corresponding to the identified subset of the plurality of seller parties, the metrics data including at least one of one or more operational metrics and one or more performance metrics (claims 24, 31, 38; see at least fig. 1, ¶¶0004, 0009 “volume of buyers (and/or sellers),” ¶0028).Claim 32. The message gateway computing system of claim 31, wherein the MRE computing device is further configured to:	●	identify, for each of the plurality of message routes using the metrics data, speed, uptime, and interoperability for each of the plurality of message routes (claims 25, 32, 39; see at least ¶¶0029, 0033, 0040);	●	 compare the identified speed, uptime, and interoperability for each of the plurality of message routes against the identified speed, uptime, and interoperability for others of the plurality of message routes (claims 25, 32, 39; see at least ¶0029 “comparing data from one or more of a buyer-based audit, seller-based audit or an audit based upon a third party operating the central/integrated processor,” ¶¶0052, 0079 “comparison of the seller's available networks, the type of seller (e.g., Internet seller, department store or utility company) and/or the buyer's information (e.g., the buyer's available networks/accounts, credit rating or account balances”); and	●	select, based on the comparison, the first message route between the buyer party and the first seller party of the plurality of seller parties on a message processing network, the first message route including at least one of the identified speed, uptime, and interoperability that is superior in comparison to the at least one of the identified speed, uptime, and interoperability for others of the plurality of message routes (claims 25, 32, 39; see at least abstract, figs. 1-4, ¶0037).Claim 33. The message gateway computing system of claim 31, wherein the one or more buyer parameters include one or more of:	●	message processing cost, message processing time, the one or more offered seller rules, the one or more offered buyer rules, the one or more requested seller rules, and the one or more requested buyer rules (claims 26, 33, 40; see at least PRASADH abstract, figs. 6, 9; ¶¶0003, 0029, 0034.  Please note: The phrase "one or more of" precedes the recitation of alternative or optional limitations only one of which is required.  Language claiming elements in the alternative is anticipated by the presence of any single alternative.  Beyond that it does not result in any further limitation because it merely represents contingencies that are not required.  Applicant(s) are reminded that optional or conditional elements do not narrow the claims because they can always be omitted. See e.g. MPEP §2111.04 "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure."; and In re Johnston, 435 F.3d 1381,77 USPQ2d 1788, 1790 (Fed. Cir. 2006) ("As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted.").).

Claim 38. The non-transitory computer readable medium of claim 37, wherein the computer executable instructions further cause the MRE to:	●	identify a subset of the plurality of seller parties for which (i) one or more offered seller rules match one or more requested seller rules and (ii) the one or more offered buyer rules match the one or more requested buyer rules (claims 24, 31, 38; see at least PRASADH figs. 6, 9; ¶¶0028, 0034, 0035 “Payment card acquirer-specific rules are identified”); and	●	receive metrics data associated with each of a plurality of message routes corresponding to the identified subset of the plurality of seller parties, the metrics data including at least one of one or more operational metrics and one or more performance metrics (claims 24, 31, 38; see at least fig. 1, ¶¶0004, 0009 “volume of buyers (and/or sellers),” ¶0028).Claim 39. The non-transitory computer readable medium of claim 38, wherein the computer executable instructions further cause the MRE to:	●	identify, for each of the plurality of message routes using the metrics data, speed, uptime, and interoperability for each of the plurality of message routes (claims 25, 32, 39; see at least ¶¶0029, 0033, 0040);	●	 compare the identified speed, uptime, and interoperability for each of the plurality of message routes against the identified speed, uptime, and interoperability for others of the plurality of message routes (claims 25, 32, 39; see at least ¶0029 “comparing data from one or more of a buyer-based audit, seller-based audit or an audit based upon a third party operating the central/integrated processor,” ¶¶0052, 0079 “comparison of the seller's available networks, the type of seller (e.g., Internet seller, department store or utility company) and/or the buyer's information (e.g., the buyer's available networks/accounts, credit rating or account balances”); and	●	select, based on the comparison, the first message route between the buyer party and the first seller party of the plurality of seller parties on a message processing network, the first message route including at least one of the identified speed, uptime, and interoperability that is superior in comparison to the at least one of the identified speed, uptime, and interoperability for others of the plurality of message routes (claims 25, 32, 39; see at least abstract, figs. 1-4, ¶0037).Claim 40. The non-transitory computer readable medium of claim 38, wherein the one or more buyer parameters include one or more of:
●	message processing cost, message processing time, the one or more offered seller rules, the one or more offered buyer rules, the one or more requested seller rules, and the one or more requested buyer rules (claims 26, 33, 40; see at least PRASADH abstract, figs. 6, 9; ¶¶0003, 0029, 0034.  Please note: The phrase "one or more of" precedes the recitation of alternative or optional limitations only one of which is required.  Language claiming elements in the alternative is anticipated by the presence of any single alternative.  Beyond that it does not result in any further limitation because it merely represents contingencies that are not required.  Applicant(s) are reminded that optional or conditional elements do not narrow the claims because they can always be omitted. See e.g. MPEP §2111.04 "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure."; and In re Johnston, 435 F.3d 1381,77 USPQ2d 1788, 1790 (Fed. Cir. 2006) ("As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted.").).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention (for pre-AIA  applications) or filing (for applications filed under the AIA ) to modify the method of PRASADH to include the same metrics recited in the present claims, as taught by Dickelman since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable and would result in an improvement.  This is because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features even from a variety of technical fields into methods and systems implemented using similar technological structures (i.e., generic computer and/or network hardware such as processors, servers, etc.).  In this case the areas of technical endeavor are nonetheless similar and overlapping.
Applicant has not disclosed that the added feature solves any stated problem or is for any particular purpose beyond the performance of the functions they performed separately and since each element and its function are shown in the prior art the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  It would therefore have been an obvious matter of design choice to include the feature from Dickelman in the method of PRASADH.  Furthermore the combination solved no long felt need.  Incorporating cumulative known features is additionally obvious to one of ordinary skill in the art because doing so increases commercial use of a method by attracting users that previously might have chosen between one of the previously known methods.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	●	KIMBERG, CA 2949366: teaches routing transaction for processing through payment instruments but does not disclose routing between buyers and sellers of transaction processing services.
	●	Thome, Patent No. US 10,922,749 B1: teaches a platform for users and providers of transaction processing services to bid on said services.  Not prior art.
	●	Johnson et al., Patent No. US 6,999,943 B1: teaches routing transaction through different payment instruments.  does not govern routing transaction to transaction processing providers but does describe determining routing based on a variety of other parameters.
	●	Espana et al., Pub. No. US 2015/0206164 A1: teaches revenue drivers in payment processing service industry, including in processing payments between payment companies and retailers.  Does not disclose determining matches between buyers and sellers of payment processing services.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122. The examiner can normally be reached Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM L LEVINE/Primary Examiner, Art Unit 3625